El Jtjez Asociado Señor Wole,
emitió la opinión del tribunal.
En la demanda se alegó negligencia por haber los alegados empleados de la demandada dejado caer descuidadamente una caja desde el segundo piso de un edificio perteneciente a la demandada, lesionando a la demandante. La corte halló o resolvió que en el momento del accidente dichos empleados actuaban a iniciativa propia y no en cumplimiento de algún deber para con la demandada. En otras palabras, que dichos empleados no actuaron en el curso ordinario de su empleo.
Una de las teorías del recurso de apelación es que la de-mandada estaba en la obligación de ver que no se lanzara fuera del edificio caja u objeto algunos. Sin embargo, nada hay en los autos que demuestre que esta acción por parte de los alegados empleados pudiera ser prevista por la deman-dada. No podemos convenir con la apelante en que surgió un deber por parte de la demandada de mantener un guar-dián en el edificio desocupado a fin de impedir que se lanzaran objetos por la ventana.
La- doctrina de res ipsa loquitur podría aplicarse para demostrar que alguien fué negligente, pero no bajo los hechos de este caso para imputar tal negligencia a la demandada* especialmente cuando los alegados empleados no estaban cumpliendo deber alguno para con la demandada.

Debe confirmarse la sentencia apelada.